Exhibit 10.1 SERP Amendment 3

AMENDMENT NO. 3 TO THE
CHS INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(2010 Restatement)
CHS Inc., pursuant to the power of amendment reserved to it in Section 7.1 of
the CHS Inc. Supplemental Executive Retirement Plan (“Plan”), hereby amends the
Plan in the manner set forth below effective as of the date executed below.
Section 4.4 of the Plan is amended by the addition of the following new
paragraph (g):
(g)    Special 2013, 2014 Contribution Credit for Shirley Cunningham. Due to the
fact that Ms. Cunningham will not have satisfied the eligibility service
requirements to become an active participant in the Pension Plan for 2013 and
the first four months of 2014, her 2013 contribution credits and her 2014
contribution credits for the first four months of 2014 determined under both the
Pension Plan and Section 4.2(b) of this Plan will equal zero dollars ($0).
Accordingly, if Shirley Cunningham is an Active Participant in this Plan on
December 31, 2013, then notwithstanding Section 4.2(b), her Pension Plan Account
shall be credited with a contribution credit equal to the amount of the
contribution credit which would have been credited under the Pension Plan as of
December 31, 2013 if she had been an active participant in the Pension Plan
since April 22, 2013 and if she is an Active Participant in this Plan on
December 31, 2014, then notwithstanding Section 4.2(b), her Pension Plan Account
shall be credited with a contribution credit equal to the amount of the
contribution credit which would have been credited under the Pension Plan as of
December 31, 2014 if she had been an active participant in the Pension Plan for
the first four months of 2014. However, such credits shall be determined as if
the limitations on benefits imposed by Section 401(a)(17) and Section 415 of the
Code on the Pension Plan were disregarded and if compensation deferred upon her
election under any nonqualified plan maintained by CHS or any other
participating employer in the Pension Plan were to be taken into account as
compensation under the Pension Plan, except that amounts deferred or paid under
the mandatory deferral portion of any long term incentive compensation program
maintained by such an employer, any amounts she receives as replacement of
forfeited compensation in accordance with her employment term sheet, or any
amounts paid under any other nonqualified plan or program maintained by CHS or
such a participating employer will not be considered part of that compensation.



    IN WITNESS WHEREOF, CHS Inc. has caused its name to be hereunto subscribed
on this 13th day of June, 2013.
CHS INC.


By /s/ Carl M. Casale    

Its President and CEO    

114818-1739-7524\1 5/14/2013